 1                                                             O
 2
 3
 4
 5
 6
 7
 8                UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA
10
11
12 NATALIE NADIRA JOHN,          )   CV 18-8664-RSWL-JEM
                                 )
13                Plaintiff,     )
                                 )   ORDER re: Defendant’s
14                               )   Motion to Strike [11]
         v.                      )
15                               )
                                 )
16   AIG PROPERTY CASUALTY       )
     COMPANY GROUP, INC. UNKNOWN )
17   FORM OR RESIDENCE,          )
                                 )
18                               )
                  Defendant.     )
19                               )
                                 )
20                               )
21       Currently before the Court is Defendant AIG
22 Property Casualty Company Group, Inc.’s (“Defendant”)
23 Motion to Strike [11] (“Motion”).     Having reviewed all
24 papers submitted pertaining to this Motion, the Court
25 NOW FINDS AND RULES AS FOLLOWS: the Court GRANTS
26 Defendant’s Motion.
27 ///
28 ///
                                1
 1                        I. BACKGROUND
 2 A.    Factual Background
 3       On or about March 25, 2018, Plaintiff Natalie
 4 Nadira John (“Plaintiff”) was involved in a car
 5 accident with two other vehicles, allegedly causing
 6 third party losses over $150,000 in property and
 7 personal injury damages.      First Am. Compl. (“FAC”) ¶¶
 8 13-15, ECF No. 10.   Plaintiff alleges that at all
 9 relevant times, her car was covered by Policy No.
10 0013913512 (the “Policy”), entered into by Defendant
11 and Plaintiff.   Id. ¶¶ 5-6.       Plaintiff alleges she paid
12 all premiums due under the Policy.       Id. ¶ 7.    Shortly
13 after the accident, Plaintiff contacted an agent of
14 Defendant to make a claim for the losses.       Id. ¶ 16.
15 After several requests for coverage, Defendant advised
16 Plaintiff it had rejected coverage of her claims.         Id.
17 ¶¶ 17-18.   Plaintiff alleges that Defendant represented
18 to Plaintiff it would honor her claims in return for
19 maintaining her Policy and continuing to make premium
20 payments, and by denying coverage, Defendant has
21 breached a duty of good faith and fair dealing.         Id. ¶
22 18.
23 B.    Procedural Background
24       Plaintiff filed her Complaint [1-2] in Los Angeles
25 County Superior Court on September 5, 2018.         Defendant
26 removed this Action to this Court pursuant to diversity
27 jurisdiction on October 9, 2018 [1].       Plaintiff filed a
28 First Amended Complaint [10] on October 22, 2018.
                                  2
 1 Defendant filed the instant Motion to Strike [11] on
 2 October 31, 2018.     Plaintiff filed her Opposition [13]
 3 late on November 25, 2018.     Defendant filed a Reply
 4 [14] on November 28, 2018.
 5                        II. DISCUSSION
 6 A.   Legal Standard
 7      The Court may strike a pleading that contains “any
 8 redundant, immaterial, impertinent, or scandalous
 9 matter.”   Fed. R. Civ. P. 12(f).    The purpose of a
10 motion to strike “is to avoid the expenditure of time
11 and money that must arise from litigating spurious
12 issues by dispensing with those issues prior to trial.”
13 Sidney–Vinstein v. A.H. Robins Co., 697 F.2d 880, 885
14 (9th Cir. 1983).    Matters are “immaterial” if they have
15 “no essential or important relationship to the claim
16 for relief or the defenses being pleaded” and
17 “impertinent” if they “do not pertain, and are not
18 necessary, to the issues in question.”      Fantasy, Inc.
19 v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d
20 on other grounds by 510 U.S. 517 (1994).     Matters are
21 “scandalous” if they “cast a cruelly derogatory light
22 on a party or other person.”      In re 2TheMart.com, Inc.
23 Sec. Litig., 114 F. Supp. 2d 955, 965 (C.D. Cal. 2000).
24      Whether to grant a motion to strike lies within the
25 sound discretion of the district court.     Fantasy, 984
26 F.2d at 1528.   “Because of ‘the limited importance of
27 pleadings in federal practice,’ motions to strike
28 pursuant to Rule 12(f) are disfavored.”     Estate of
                                 3
 1 Migliaccio v. Midland Nat’l Life Ins. Co., 436 F. Supp.
 2 2d 1095, 1100 (C.D. Cal. 2006) (citation omitted).
 3 “Matter will not be stricken from a pleading unless it
 4 is clear that it can have no possible bearing upon the
 5 subject matter of the litigation.”    Clark v. State Farm
 6 Mut. Auto. Ins. Co., 231 F.R.D. 405, 406 (C.D. Cal.
 7 2005) (citation omitted).    “Moreover, when considering
 8 a motion to strike, courts must view the pleading in
 9 the light more favorable to the pleader.”     Id. (quoting
10 Lazar v. Trans Union LLC, 195 F.R.D. 665, 669 (C.D.
11 Cal. 2000)).
12 B.   Discussion
13      1.   Plaintiff’s Late-Filed Opposition
14      Pursuant to Local Rule 7-9, Plaintiff was required
15 to file her Opposition no later than twenty-one days
16 prior to the hearing on Defendant’s Motion.
17 Plaintiff’s Opposition was therefore due by November
18 13, 2018, but Plaintiff did not file her Opposition
19 until November 26, 2018.    Defendant, in addressing
20 Plaintiff’s late-filed Opposition, argues that the
21 Court should disregard the Opposition.    However,
22 Defendant does not explain how it was prejudiced by
23 this late filing.   In light of this, and “based on the
24 law’s strong preference to determine cases on their
25 merits,” Summer v. Berryhill, No. 16-cv-01872-BLF, 2017
26 U.S. Dist. LEXIS 109841, at *9 (N.D. Cal. July 14,
27 2017), the Court will exercise its discretion to
28 consider the late-filed Opposition and rule on the
                                4
1 merits of Defendant’s Motion.
2      2.   Paragraph 22
3      Defendant seeks to strike Plaintiff’s allegation in
4 Paragraph 22 of the FAC that there are “numerous other
5 individuals and groups insured by Defendant who were or
6 are similarly situated to Plaintiff” and who, upon
7 learning the names of these individuals, “Plaintiff
8 will seek leave of court to join such persons as
9 Plaintiffs in this action.”       FAC ¶ 22.   Defendant
10 argues that this is a putative “class” allegation that
11 lacks any connection to Plaintiff’s dispute with
12 Defendant.   In a putative class action, a party may
13 preemptively move to strike class allegations before
14 the plaintiff has requested class certification.
15 Tietsworth v. Sears, Roebuck and Co., 720 F. Supp. 2d
16 1123, 1146 (N.D. Cal. 2010).      The Court may strike
17 class allegations if “the complaint demonstrates that a
18 class action cannot be maintained” because the class is
19 unascertainable, or because the plaintiff cannot
20 satisfy the requirements of Rules 23(a) and (b) of the
21 Federal Rules of Civil Procedure.      Id.   It is well
22 established that Rule 23(a) of the Federal Rules of
23 Civil Procedure places the burden on the party seeking
24 class certification to establish “numerosity,”
25 “commonality,” “typicality,” and “adequacy of
26 representation.”   Fed. R. Civ. P. 23(a); see also
27 Clark, 231 F.R.D. at 407 (citing Doninger v. Pacific
28 Northwest Bell, Inc., 564 F.2d 1304, 1309 (9th Cir.
                                5
 1 1977)).
 2     Here, Plaintiff does not bring her claim as a class
 3 action and did not argue that this allegation should be
 4 treated as a class allegation, let alone mention
 5 Paragraph 22 in her Opposition.   Nor does Plaintiff
 6 specifically identify who the alleged “similarly
 7 situated” parties are and how they are “similarly
 8 situated” to Plaintiff’s set of facts.   Because the
 9 allegation in Paragraph 22 does not plead facts for any
10 of the required elements of Rule 23, it is insufficient
11 to survive a motion to strike.    Cf. Clark, 231 F.R.D.
12 at 407 (finding class allegations sufficient to
13 withstand a motion to strike because they address each
14 element of Rule 23 and are not redundant, immaterial,
15 or impertinent).   In addition to being conclusory,
16 Plaintiff’s allegation is immaterial as it provides no
17 facts showing how the unidentified individuals relate
18 to Plaintiff’s specific policy, or the facts
19 surrounding Plaintiff’s accident and denial of coverage
20 for her claims.    Accordingly, the Court GRANTS
21 Defendant’s Motion to strike Paragraph 22.
22     3.    Punitive Damages
23     The Court may only strike from a pleading material
24 that is “(1) an insufficient defense; (2) redundant;
25 (3) immaterial; (4) impertinent; or (5) scandalous.”
26 Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970,
27 974 (9th Cir. 2010).   Notwithstanding this, Defendant
28 argues that Plaintiff’s claim and prayer for punitive
                                6
 1 damages should be stricken because corporations cannot
 2 be responsible for punitive damages as a matter of law,
 3 and Plaintiff’s allegations lack sufficient facts to
 4 warrant punitive damages.   Defendant’s argument appears
 5 to be an attempt to have portions of Plaintiff’s
 6 complaint dismissed for lack of a legal basis, an
 7 action better suited for a Rule 12(b)(6) motion.     See
 8 id. at 974 (“Rule 12(f) does not authorize district
 9 courts to strike claims for damages on the ground that
10 such claims are precluded as a matter of law.”).     As
11 Defendant’s motion fits none of the categories of a
12 proper Rule 12(f) motion, the Court is precluded from
13 striking Plaintiff’s prayer for punitive damages.     See
14 Won Kyung Hwang v. Ohso Clean, Inc., No. C–12–06355
15 JCS, 2013 WL 1632697, at *22 (N.D. Cal. Apr. 16, 2013)
16 (“Although . . . the challenge here is based on
17 [p]laintiff's failure to allege specific facts—rather
18 than the argument that punitive damages are barred as a
19 matter of law, as in Whittlestone—Defendants do not
20 cite any authority supporting the proposition that
21 failure to support a claim for damages with specific
22 facts falls within the ambit of Rule 12(f). . . .”).
23     Because the substantive arguments Defendant
24 provides as to punitive damages could properly be
25 asserted in a Rule 12(b)(6) motion to dismiss, the
26 Court can construe Defendant’s Motion as a Rule
27 12(b)(6) motion.   See Perez v. Auto Tech. Co., No. CV
28 13-06728 MMM (VBKx), 2014 WL 12591254 (C.D. Cal. Feb.
                               7
 1 2014); Oracle Corp. v. DrugLogic, Inc., 807 F. Supp. 2d
 2 885, 896 (N.D. Cal. 2011) (“Where a motion is in
 3 substance a motion to dismiss but is improperly labeled
 4 a motion to strike, the court may convert it to a
 5 motion to dismiss.”).    Because Plaintiff’s Opposition
 6 addressed the legal basis for its punitive damages
 7 claim, showing that she had the opportunity to respond
 8 to Defendant’s substantive arguments, the Court now
 9 decides Defendant’s Motion as a 12(b)(6) motion on the
10 present briefing.   Cf. Perez, 2014 WL 12591254, at *4
11 (construing a Rule 12(f) motion as a 12(b)(6) motion,
12 but refraining from deciding on the briefing because
13 the opposition did not address the legal basis).
14     A plaintiff may recover punitive damages where a
15 defendant acted with “oppression, fraud, or malice.”
16 Cal. Civ. Code § 3294.    Plaintiff’s allegations merely
17 state in conclusory language that “the actions of
18 Defendants were sufficient to constitute malice,
19 oppression, or fraud.”    FAC ¶ 26.    Plaintiff alleges
20 that Defendant did not “investigate, communicate,
21 provide coverage and provide a prompt settlement,” id.,
22 but does not allege any facts demonstrating intentional
23 misrepresentation or misconduct.      L & S Enters. v.
24 Sentinel Ins. Co., No. EDCV 16-1841-SVW-SPX, 2016 WL
25 10592208, at *2 (C.D. Cal. Oct. 24, 2016) (dismissing
26 request for punitive damages when the complaint did not
27 contain “any allegations of intentional
28 misrepresentations or intentional misconduct”).      While
                                8
1 Plaintiff alleges that the Policy covers her losses,
2 she fully paid her invoice, and that she was denied
3 coverage without an explanation, see FAC ¶¶ 13-20,
4 these allegations alone are insufficient to constitute
5 oppression, fraud, or malice.        Consequently, the Court
6 GRANTS Defendant’s Motion as a 12(b)(6) Motion to
7 Dismiss Plaintiff’s claim for punitive damages.
8        A plaintiff may amend the complaint once “as a
9 matter of course” before a responsive pleading is
10 served.    Fed. R. Civ. P. 15(a).     After that, the “party
11 may amend the party’s pleading only by leave of court
12 or by written consent of the adverse party and leave
13 shall be freely given when justice so requires.”       Id.
14 “Rule 15’s policy of favoring amendments to pleadings
15 should be applied with ‘extreme liberality.’”       United
16 States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981)
17 (internal quotations and citation omitted).       Because
18 the Court construes Defendant’s Motion as a 12(b)(6)
19 Motion to Dismiss Plaintiff’s claim for punitive
20 damages, and that Plaintiff’s largest problem is that
21 she fails to plead sufficient facts for her claim for
22 punitive damages, there is a chance that amendment will
23 cure these deficiencies.    Accordingly, the Court GRANTS
24 LEAVE TO AMEND as to Plaintiff’s claim for punitive
25 damages.
26 ///
27 ///
28 ///
                                9
 1                     III. CONCLUSION
 2     Based on the foregoing, the Court (1) GRANTS
 3 Defendant’s Motion to Strike Paragraph 22 of the FAC;
 4 (2) construes Defendant’s Motion to Strike Plaintiff’s
 5 claim for punitive damages as a Rule 12(b)(6) Motion to
 6 Dismiss, and GRANTS Defendant’s 12(b)(6) Motion; and
 7 (3) GRANTS LEAVE TO AMEND as to Plaintiff’s claim for
 8 punitive damages only.   Plaintiff shall have 21 days
 9 from this date to file her Second Amended Complaint.
10
11 IT IS SO ORDERED.
12
13 DATED: January 4, 2019      s/ RONALD S.W. LEW
                                  HONORABLE RONALD S.W. LEW
14                                Senior U.S. District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                               10
